

	

		II

		109th CONGRESS

		1st Session

		S. 1115

		IN THE SENATE OF THE UNITED STATES

		

			May 24, 2005

			Ms. Murkowski (for

			 herself and Mr. Johnson) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow

		  Indian tribes to receive charitable contributions of

		  inventory.

	

	

		1.Charitable contributions of

			 inventory to Indian tribes

			(a)In

			 generalSection 170(e)(3) of

			 the Internal Revenue Code of 1986 (relating to special rule for contributions

			 of inventory and other property) is amended by adding at the end the following

			 new subparagraph:

				

					(D)Special rule

				for Indian tribes

						(i)In

				generalFor purposes of this paragraph, an Indian tribe (as

				defined in section 7871(c)(3)(E)(ii)) shall be treated as an organization

				eligible to be a donee under subparagraph (A).

						(ii)Use of

				propertyFor purposes of subparagraph (A)(i), if the use of the

				property donated is related to the exercise of an essential governmental

				function of the Indian tribal government (within the meaning of section 7871),

				such use shall be treated as related to the purpose or function constituting

				the basis for the organization's

				exemption.

						.

			(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			

